UNITED STATES SECURITITES AND EXCHANGE COMMISSION Washington, D.C. 29549 FORM 10-QSB (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-30515 Weststar Financial Services Corporation (Exact name of registrant as specified in its charter) North Carolina 56-2181423 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 79 Woodfin Place, Asheville NC 28801 (Address of principal executive offices) 828.252.1735 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-2 of the Exchange Act).YesoNo ý APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1.00 par value – 1,687,992 shares outstanding as of May 11, 2007. Transitional Small Business Disclosure Format (Check one):Yes oNo ý 1 I INDEX Page Part I – FINANCIAL INFORMATION Financial Statements: Consolidated Balance Sheets March 31, 2007 and December 31, 2006 3 Consolidated Statements of Operations Three Months Ended March 31, 2007 and 2006 4 Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2007 and 2006 5 Consolidated Statements of Changes in Shareholders’ Equity Three Months Ended March 31, 2007 and 2006 6 Consolidated Statements of Cash Flows Three Months Ended March 31, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2 - Management’s Discussion and AnalysisFinancial Condition and Results of Operations 10 Item 3 – Controls and Procedures 19 Part II – OTHER INFORMATION Exhibit Index 20 Signatures 21 2 Index Part I. FINANCIAL INFORMATION Item I. Financial Statements Weststar Financial Services Corporation & Subsidiary Consolidated Balance Sheets (unaudited) March 31, December 31, 2007 2006* ASSETS: Cash and cash equivalents: Cash and due from banks $ 5,786,215 $ 4,816,290 Interest-bearing deposits 127,306 210,337 Federal funds sold 4,434,000 - Total cash and cash equivalents 10,347,521 5,026,627 Investment securities – available for sale, at fair value (amortized cost of $27,281,782 and $26,415,000, at March 31, 2007 and December 31, 2006, respectively) 27,095,590 26,241,010 Loans 125,721,582 122,463,720 Allowance for loan losses (1,888,059 ) (1,884,080 ) Net loans 123,833,523 120,579,640 Premises and equipment, net 2,928,559 3,004,590 Accrued interest receivable 916,797 920,280 Federal Home Loan Bank stock, at cost 499,300 457,000 Deferred income taxes 508,085 519,456 Foreclosed properties 103,000 106,000 Other assets 853,129 789,859 TOTAL $ 167,085,504 $ 157,644,462 LIABILITIES AND SHAREHOLDERS' EQUITY: Liabilities: Deposits: Demand $ 27,834,068 $ 27,463,717 NOW accounts 15,325,841 14,198,547 Money market accounts 33,518,902 32,367,876 Savings 2,104,192 1,956,577 Time deposits of $100,000 or more 23,927,916 18,747,373 Other time deposits 41,277,777 40,136,991 Total deposits 143,988,696 134,871,081 Short-term borrowings - 306,000 Accrued interest payable 474,261 498,390 Other liabilities 1,021,192 872,138 Long-term debt 8,124,000 8,124,000 Total liabilities 153,608,149 144,671,609 COMMITMENTS AND CONTIGENCIES (Note 14) SHAREHOLDERS' EQUITY: Preferred stock; authorized $1,000,000 shares; no shares issued and outstanding-- Common stock, $1 par value, authorized – 9,000,000 shares; outstanding shares– 1,687,992 and 1,682,290 at March 31, 2007 and December 31, 2006, respectively 1,687,992 1,682,290 Additional paid-in capital 6,534,655 6,528,387 Retained earnings 5,369,123 4,869,092 Accumulated other comprehensive loss (114,415 ) (106,916 ) Total shareholders' equity 13,477,355 12,972,853 TOTAL $ 167,085,504 $ 157,644,462 *Derived from audited consolidated financial statements. See notes to consolidated financial statements. 3 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Operations and Comprehensive Income(unaudited) Three Months Ended March 31, 2007 2006 INTEREST INCOME: Interest and fees on loans $ 2,775,740 $ 2,085,117 Federal funds sold 24,923 16,992 Interest-bearing deposits 2,021 1,438 Investments: Taxable interest income 209,048 202,296 Non-taxable interest income 74,496 67,637 Corporate dividends 7,571 6,163 Total interest income 3,093,799 2,379,643 INTEREST EXPENSE: Time deposits of $100,000 or more 282,801 144,926 Other time and savings deposits 837,353 573,338 Short-term borrowings 4,427 22,437 Long-term debt 137,163 128,956 Total interest expense 1,261,744 869,657 NET INTEREST INCOME 1,832,055 1,509,986 PROVISION FOR LOAN LOSSES 17,855 90,850 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,814,200 1,419,136 OTHER INCOME: Service charges on deposit accounts 275,822 289,173 Other service fees and commissions 75,990 71,598 Securities losses - (84,440 ) Equity in loss of Bank of Asheville Mortgage Company, LLC (22,854 ) (11,250 ) Other 21,411 20,122 Total other income 350,369 285,203 OTHER EXPENSES: Salaries and wages 571,317 483,983 Employee benefits 99,381 83,868 Occupancy expense, net 119,622 86,246 Equipment rentals, depreciation and maintenance 105,808 92,864 Supplies 61,156 60,938 Professional fees 107,257 62,603 Data processing fees 157,216 139,386 Marketing 58,907 47,116 Net expenses from foreclosed properties 4,629 1,093 Other 89,977 56,403 Total other expenses 1,375,270 1,114,500 INCOME BEFORE INCOME TAXES 789,299 589,839 INCOME TAX PROVISION 289,268 206,650 NET INCOME $ 500,031 $ 383,189 EARNINGS PER SHARE: Basic $ 0.30 $ 0.23 Diluted $ 0.27 $ 0.21 See notes to consolidated financial statements 4 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Operations and Comprehensive Income(unaudited) Three Months Ended March 31, 2007 2006 NET INCOME $ 500,031 $ 383,189 OTHER COMPREHENSIVE INCOME Unrealized holding losses on securities available for sale (12,203 ) (86,820 ) Tax effect 4,704 33,488 Unrealized holding losses on securities available for sale, net of tax (7,499 ) (53,332 ) Reclassification adjustment for realized losses - 84,440 Tax effect - (32,570 ) Reclassification adjustment for realized losses, Net of tax - 51,870 OTHER COMPREHENSIVE LOSS, NET OF TAX (7,499 ) (1,462 ) COMPREHENSIVE INCOME $ 492,532 $ 381,727 See notes to consolidated financial statements. 5 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Changes in Shareholders’ Equity (unaudited) For the Three Months Ended March 31, 2007 and 2006 Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders’ Shares Amount Capital Earnings Loss Equity BALANCE DECEMBER 31,2005 1,401,266 $ 1,401,266 $ 6,805,331 $ 2,809,122 $ (419,176 ) $ 10,596,543 Net unrealized gains securities available for sale (1,462 ) (1,462 ) Cash paid in lieu of fractional shares Net income 383,189 383,189 Balance March 31, 2006 1,401,266 $ 1,401,266 $ 6,805,331 $ 3,192,311 $ (420,638 ) $ 10,978,270 BALANCE, DECEMBER 31, 2006 1,682,290 $ 1,682,290 $ 6,528,387 $ 4,869,092 $ (106,916 ) $ 12,972,853 Net unrealized losses securities available for sale (7,499 ) (7,499 ) Issuance of common stock pursuant to the exercise of stock options 5,702 5,702 6,268 11,970 Net income 500,031 500,031 Balance March 31, 2007 1,687,992 $ 1,687,992 $ 6,534,655 $ 5,369,123 $ (114,415 ) $ 13,477,355 See notes to consolidated financial statements. 6 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 500,031 $ 383,189 Adjustments to reconcile net income to net cash used by operating activities: Depreciation 97,283 86,355 Provision for loan losses 17,855 90,850 Premium amortization and discount accretion, net (2,612 ) 13,920 Deferred income tax provision 16,075 (31,200 ) Net expenses from foreclosed properties 3,000 - Gain on sale of premises and equipment (50 ) - Losses on sales of securities - 84,440 (Increase) decrease in accrued interest receivable 6,083 (93,004 ) Increase in other assets (65,870 ) (92,871 ) Increase (decrease) in accrued interest payable (24,129 ) 17,577 Increase in other liabilities 160,998 162,862 Net cash provided by operating activities 708,664 622,118 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of securities available for sale (1,455,623 ) (2,727,668 ) Maturities of securities available for sale 591,452 523,180 Net increase in loans (3,271,738 ) (4,979,138 ) Proceeds from sales of securities - 3,415,560 Proceeds from sales of premises and equipment 50 - FHLB stock purchase (42,300 ) (114,500 ) FHLB stock redemption - 148,500 Additions to premises and equipment (21,252 ) (28,651 ) Net cash used in investing activities (4,199,411 ) (3,762,717 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in demand deposits, NOW accounts, MMDA and savings accounts 2,796,286 (353,748 ) Net increase in time deposits 6,321,329 5,328,049 Issuance of common stock 26 - Repayment of FHLB (800,000 ) (5,500,000 ) Net decrease in overnight borrowings (306,000 ) - Proceeds from FHLB advances 800,000 5,500,000 Net cash (used in) provided by financing activities 8,811,641 4,974,301 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 5,320,894 1,833,702 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 5,026,627 6,860,962 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 10,347,521 $ 8,694,664 See notes to consolidated financial statements. 7 Index WESTSTAR FINANCIAL SERVICES CORPORTION &
